     Case 2:19-cv-01695-JAM-EFB Document 16 Filed 07/29/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    ALONZO McKINNEY,                                  No. 2:19-cv-1695-JAM-EFB P
12                       Petitioner,
13            v.                                        ORDER
14    G. NEWSOM,
15                       Respondent.
16

17           Petitioner, proceeding pro se, has filed an application for a writ of habeas corpus pursuant

18   to 28 U.S.C. § 2254. The matter was referred to a United States Magistrate Judge pursuant to 28

19   U.S.C. § 636(b)(1)(B) and Local Rule 302.

20           On May 5, 2020, the magistrate judge filed findings and recommendations herein which

21   were served on petitioner and which contained notice to petitioner that any objections to the

22   findings and recommendations were to be filed within fourteen days. Petitioner has filed

23   objections to the findings and recommendations.

24           In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C) and Local Rule 304, this

25   court has conducted a de novo review of this case. Having carefully reviewed the entire file, the

26   court finds the findings and recommendations to be supported by the record and by proper

27   analysis.

28   /////
                                                       1
     Case 2:19-cv-01695-JAM-EFB Document 16 Filed 07/29/20 Page 2 of 2

 1          Accordingly, IT IS HEREBY ORDERED that:
 2          1. The findings and recommendations filed May 5, 2020, are adopted in full;
 3          2. The amended petition (ECF No. 12) is dismissed without leave to amend for failure to
 4   state a cognizable federal habeas claim;
 5          3. The Clerk is directed to close the case; and
 6          4. The court declines to issue a certificate of appealability.
 7
     DATED: July 29, 2020
 8
                                                   /s/ John A. Mendez____________         _____
 9

10                                                 UNITED STATES DISTRICT COURT JUDGE

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        2
